FLETCHER, Chief Judge
(concurring):
I concur with the conclusion reached by Judge Cook, though I am convinced that any involvement by the trial judge in the evolution of a plea agreement creates an unnecessary and undesirable risk of coercion in a particular case. Any involvement in the creation of a plea agreement is contrary to a judge’s keypin responsibility to sustain the presumption of innocence until the plea of guilty is tendered. I believe the committee notes to ABA Standards, The Function of the Trial Judge, Section 4.1(a) (1972), state my thinking:
“The trial judge should not participate in plea discussions.” In what the Advisory Committee believes to be a clarification of the meaning of “participate,” the standard set forth here explicitly permits the trial judge to “facilitate fulfillment of the obligation of the prosecutor and defense counsel to explore with each other the possibility of disposition without trial,” so long as he does not take part in those discussions, even as a mediator much less as a proposer of plea agreements.
I must disagree with my brother judge’s view of the statistical data supplied this Court. It is readily apparent from the data before us that the trial judge did have a maximum sentence for those willing to plead without a pretrial agreement made with the convening authority. That a limited number of cases are included in the data before us is irrelevant in view of the fact that the cases represent all of those before this trial judge prior to his reconsideration of his policy.
Nevertheless, I seriously doubt whether this Court’s resolution herein would be the same had this judge’s sentence of the accused exceeded his stated maximum.